DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a second opening covering edges of the second pixel electrode and exposing a central part thereof, and a third opening covering edges of the third pixel electrode and exposing a central part thereof, wherein a width of the insulating layer between the first opening and the second opening in the first direction is same as a width of the insulating layer between the second opening and the third opening in the first direction as described in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 5-15, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Park ( US Pub no. 2016/0240603 A1).
Regarding claim 1,Park et al discloses  A display apparatus, comprising: a substrate(100); a first driving thin-film transistor (TFT)(T1) and a first storage capacitor(Cst), the first storage capacitor(Cst) for emitting light of a first color and positioned on the substrate(100); a data wiring unit including a first data line(Data B), a second data line(Data R), and a third data line(Data G) fig. 3, at a first side of the first storage capacitor(Cst), that extend along a first direction and are spaced apart from one another by a predetermined distance along a second direction (fig. 3), that intersects the first direction: a driving voltage line(ELVDD) at a second side of the first storage 
Regarding claim 2, Park et al discloses wherein, on a plane, the
first pixel electrode has a short axis in the first direction and a long axis in the second
direction, the first pixel electrode(170) extending along the second direction (fig. 3).
Regarding claim 5, Park et al discloses further comprising a first switching TFT (T6)for emitting light of the first color, wherein the first switching TFT (T6)is connected to the first data line data[0064].
Regarding claim 6, Park et al discloses further comprising a common voltage line (ELVSS)at the second side of the first storage capacitor(Cst), the common voltage line (ELVSS)being spaced apart from the driving voltage line(ELVDD) along the second direction by a predetermined distance and extending along the first direction (fig. 3).
Regarding claim 7, Park et al discloses further comprising a first
conductive layer(115) below the common voltage line(ELVSS), wherein the common voltage line(ELVSS) is connected to the first conductive layer (115)via a contact hole(fig. 3/fig. 4)[0114]
Regarding claim 8, Park et al discloses further comprising a second conductive layer(110) below the driving voltage line, wherein the driving voltage line (ELVDD)is connected to the second conductive layer (110) via a contact hole (fig. 4).
Regarding claim 9, Park et al discloses wherein the first conductive layer (115)and the second conductive layer (110) include same materials[0114].

Regarding claim 11, Park et al discloses further comprising: an intermediate layer including a first color emission layer (185)on the first pixel electrode (170); an opposite electrode (200)on the intermediate layer (185); and an auxiliary electrode (115) at the first side or the second side of the first pixel  electrode(170) and electrically connected to the common voltage line(ELVSS) wherein the auxiliary electrode(115) is electrically connected to the opposite electrode(200) fig. 4[0130].
Regarding claim 12, Park et al discloses wherein the insulating
layer further includes a first hole exposing a central part of the auxiliary electrode, the
intermediate layer further includes a second hole exposing at least a portion of the
auxiliary electrode via the first hole, and the auxiliary electrode is electrically connected
to the opposite electrode via the first hole and the second hole.
Regarding claim 13, Park et al discloses further comprising: a second driving TFT (T1 for sub-pixel G)for emitting light of a second color, a second storage capacitor(CsT of G), and a second pixel electrode(170 of G) electrically connected to the second driving TFT(T1 for sub-pixel G); and a third driving TFT(T1 of B) for emitting light of a third color, a third storage capacitor(Cst of B), and a third pixel electrode (170 of B)electrically connected to the third driving TFT, wherein, on a plane, the second storage capacitor and the third storage capacitor are positioned between the data wiring unit(Data R, Data G, Data B ) and the driving voltage line(ELVDD_1) (fig. 5) .

Regarding claim 15, Park et al discloses wherein each of the second pixel electrode (170 of G)and the third pixel electrode(170 of B) has a short axis in the first direction and a long axis in a second direction that intersects with the first direction, each of the second pixel electrode(170 of G) and the third pixel electrode(170 of B) extending in the second direction (fig. 3/fig. 4).
Regarding claim 19, Park et al discloses further comprising an insulating layer (165) including a first opening covering edges of the first pixel electrode(170) and exposing a central part thereof (opening created by 175), a second opening covering edges of the second pixel electrode and exposing a central part thereof (since Park et al illustrates the opening formed by sup-pixel R the same will be provide for sub-pixel G) fig. 4, and a third opening covering edges of the third pixel electrode and exposing a central part thereof since Park et al illustrates the opening formed by sup-pixel R the same will be provide for sub-pixel B) fig. 4, wherein a width of the insulating layer between the first opening and the second opening in the first direction is same as a width of the insulating layer between the second opening and the third opening in the first direction (fig. 4).
Regarding claim 20, Park et al discloses  display apparatus comprising a pixel unit comprising a first pixel for emitting a light having a first color(R), a second pixel for emitting a light having a second Color(G), and a third pixel for emitting a light having a third color(B) fig. 3, wherein the pixel unit further comprises: a storage unit comprising a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park ( US Pub no. 2016/0240603 A1) in view of Choi (US Pub no. 2017/0162637 A1).
Regarding claim 3, Park et al discloses all the claim limitations of claim 1 but fail so to teach wherein the first pixel electrode overlaps the data wiring unit.
However, Choi et al discloses wherein the first pixel electrode(121) overlaps the data wiring unit (Dlj-Dlj2)(fig. 12).  It would have been obvious to one of ordinary skill in 
Regarding claim 4, Choi et al discloses wherein the first pixel electrode (121)overlaps the first data line (Dlj), the second data line(Dlj1), and the third data line(Dlj2) fig. 12.

Allowable Subject Matter
Claims 16-18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813